DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-16 are pending and under examination.
Priority
The present application was filed July 28, 2021 claims priority from provisional application 63/059,225, that was filed July 31, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The effective filing date of the pending claims is July 31, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted July 28, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. See pages 16-25 in the specification. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper.". Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements. See MPEP § 2111.03.
The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Interpretation of Claim 1: Claim 1 recites “A peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQID NO: 4 and SEQ ID NO: 9.”. The claim is interpreted as encompassing any protein or peptide that includes the full-length sequence with 100% identity to SEQ ID Nos: 1, 4 and 9 with any N-/C-terminal additions.
Interpretation of Claims 2-16: Claims 2 and 3 recite “a peptide selected from the group consisting of peptide 6 (SEQ ID NO: 1), peptide 11 (SEQ ID NO: 2), peptide 16 (SEQ ID NO: 3), peptide 41 (SEQ ID NO: 4), peptide 62 (SEQ ID NO: 5), peptide 68 (SEQ ID NO: 6), peptide 69 (SEQ ID NO: 7), peptide 115 (SEQ ID NO: 8), peptide 141 (SEQ ID NO: 9), peptide 146 (SEQ ID NO: 10), peptide 154 (SEQ ID NO: 11) and peptide 155 (SEQ ID NO: 12)”. The peptide claimed is interpreted as any peptide that is the same length as SEQ ID Nos: 1-12 having the full-length sequence with 100% identity to SEQ ID NOs: 1-12. Any peptide/protein comprising N-/C-terminal additions is excluded from the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second therapy" in line 1. There is insufficient antecedent basis for this limitation in the claim because there is no reference in claim 6 to a secondary therapy. Claim 7 recites a second therapy. An amendment referring to claim 7 would overcome the present rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (product of nature) without significantly more. The claim recites a peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 4 and SEQ ID NO: 9. A peptide comprising the amino acid sequence of SEQ ID NO: 1 is found in nature. The PEP-CTERM sorting domain-containing protein obtained from the Akkermansia muciniphila organism is a 350 amino acid residue naturally occurring protein that comprises the amino acid sequence of SEQ ID NO: 1. See Accession No. WP_102746661. This judicial exception is not integrated into a practical application because only the peptide is claimed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the peptide is claimed without additional elements. Therefore, for at least one embodiment encompassed by the claim is directed to a product of nature without significantly more. A claim directed to a peptide comprising an amino acid sequence selected from SEQ ID NO: 4 and SEQ ID NO: 9 would overcome the rejection of claim 1 under 35 U.S.C. 101 because is a  peptide comprising an amino acid sequence selected from SEQ ID NO: 4 and SEQ ID NO: 9 not found in nature.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (product of nature) without significantly more. The claim recites a pharmaceutical composition comprising a peptide selected from the group consisting of SEQ ID Nos: 1-12 and a pharmaceutically acceptable vehicle. 
The PEP-CTERM sorting domain-containing protein obtained from the Akkermansia muciniphila organism is a 350 amino acid residue naturally occurring protein that comprises the amino acid sequence of SEQ ID NO: 1. See Accession No. WP_102746661.
The autotransporter outer membrane beta-barrel domain-containing protein from the Akkermansia muciniphila organism is a 77 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:3. See Accession No. WP_180975721.   
The sulfatase-like hydrolase/transferase from the Akkermansia muciniphila organism is a 1473 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:5. See Accession No. KAA3374988.   
The discoidin domain-containing protein from the [Eubacterium] rectale organism is a 69 amino acid protein that comprises the amino acid sequence of SEQ ID NO: 6. See Accession No. MCB5930885.1.
The beta-galactosidase protein from the Akkermansia muciniphila organism is a 903 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:6. See Accession No. PNC96332.1.   
The beta-galactosidase protein from the Devosia chinhatensis organism is a 653amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:7. See Accession No. WP_046104263.
The DUF4976 domain-containing protein from the E.coli organism is a 91 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:8. See Accession No. MZX02796.1.
The sulfatase protein from the Akkermansia muciniphila organism is a 585 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:8. See Accession No. WP_240452260.   
The glycoside hydrolase family 16 protein from the Akkermansia muciniphila organism is a 370 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:10. See Accession No. WP_240043692.   
The carbohydrate porin protein from the Akkermansia muciniphila organism is a 405 amino acid naturally occurring protein that comprises the amino acid sequence of SEQ ID NO:11. See Accession No. WP_012420126.1.   
As noted above, proteins that occur in nature comprise the amino acid sequences of SEQ ID Nos: 1, 3, 5-8, 10 and 11. Even though the isolated peptide fragments are non-naturally occurring fragment of the proteins, the fragments are not markedly different from the proteins because the amino acid sequences have not been changed. 
In addition to the peptides, the pharmaceutical composition comprises a pharmaceutically acceptable vehicle. The pharmaceutically acceptable vehicle includes naturally occurring vehicles such as water. Mixing the peptide with a vehicle such as water does not markedly change the characteristics of either component, because each component continues to have the same properties in the mixtures as it had alone and is therefore, not patent eligible subject matter. Even if the pharmaceutically acceptable vehicles did not encompass embodiments that naturally occurring such as water, the additional element of a pharmaceutically acceptable vehicle in a composition comprising a peptide is well-understood, routine and conventional and therefore, does not provide an additional element that is significantly more. 
Thus, for at least one embodiment under the broadest reasonable interpretation, the claimed composition as a whole does not display markedly different characteristics compared to the naturally occurring counterparts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Accession No. WP_102746661, “PEP-CTERM sorting domain-containing protein [Akkermansia muciniphila]”, June 2, 2019.
The PEP-CTERM sorting domain-containing protein obtained from the Akkermansia muciniphila organism is a 350 amino acid residue naturally occurring protein that comprises the amino acid sequence of SEQ ID NO: 1. See Accession No. WP_102746661.
Therefore, Accession No. WP_102746661 anticipate the claimed invention.
Allowable Subject Matter
Claims 3-7 and 9-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art do not teach or suggest administering a peptide consisting of SEQ ID Nos: 1-12 to an individual in need of inhibiting the progression of a hyperproliferative disorder, a synucleinopathy, sepsis, or an infectious disease or in need of enhancing a response to a vaccine.
Summary
Claims 2-16 are free of the prior art. Claim 8 is rejected under 35 U.S.C. §112 (b). Claims 1 and 2 are rejected under 35 U.S.C. §101. Claim 1 is rejected under 35 U.S.C. §102 (a)(1). Claims 3-7 and 9-16 are allowed.
Conclusion
Claims 1 and 2 are not allowed. Claims 3-16 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658